PER CURIAM:
The claimant brought this action for recovery of sales tax paid on her 1995 Chevrolet Cavalier. The Court is of the opinion that the claimant is entitled to an award as stated more fully below.
On or about October 8, 1996, the claimant Ms. Goeddel purchased a vehicle from Quality Motors of Martins Ferry, OH, for $11,995.00. Sales tax in the amount of $599.75 was forwarded to the West Virginia Division of Motor Vehicles. After the purchase, claimant discovered several *45defects and revoked acceptance pursuant to WV Code §46-2-608 of the Uniform Commercial Code. The claimant sent the title to the dealer, and the dealer returned the full purchase price. However, the respondent refused to return the sales tax and title fees.
WV Code §46-2-608 provides that a buyer who properly revokes purchase has the “same rights and duties with regard to the goods involved as if he had rejected them. ” The claimant asserts that she had to send the original title to the dealer in order to get the purchase price refund and that the provisions of §46-2-608 entitle her to a refund of sales tax and title fees from the respondent. The respondent’s position is that WV Code §17A-3-4 imposes a 5 percent tax on the titling of motor vehicles in West Virginia and that a refund is precluded without return of the original title.
The Court is of the opinion that relevant codes sections appear to be in conflict and that the respondent has been unjustly enriched to the detriment of the claimant. Therefore, the Court is of the opinion to and does hereby make an award in the amount of $599.75. The Court is further of the opinion that no award will be made for the titling fees, as these were reasonable costs incurred by the respondent.
Award of $599.75.